                          IN THE LNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMAzuLLO DIVISION

UNITED STATES OF AMERICA                         $
                                                 $
  Plaintiff,                                     $
                                                 $
                                                 $                 2:20-CR- I 1-Z-BR-   I

                                                 $
AARON JASON YNOJOSA                              $
                                                 $
  Defendant.                                     $


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                         CONCERNING PLEA OF GUILTY

       On March 18,2)2},the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

Aaron Jason Ynojosa filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all relevant matters of

record in the above referenced cause-including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Aaron Jason ynojosa was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant

Aaron Jason Ynojosa; and ADJUDGES Defendant Aaron Jason Ynojosa guilty of Count One in

violation of lg U.S.C. gg 922(g)(1) and 92a@)Q). Sentence will be imposed in accordance with the

Court' s sentencing scheduling order.


       SO ORDERED,        April   ?   ,2020.



                                                     MA     EWJ       CSMARYK
                                                             STA      DISTRICT JUDGE
